Title: To Thomas Jefferson from Isaac Briggs, 22 December 1804
From: Briggs, Isaac
To: Jefferson, Thomas


                                                
                  
                            
                            My dear Friend,
                            New Orleans 22nd. of the 12th. Month 1804
                        
                        Although still in state of convalescence, and but just able to attend to business a few minutes at a time, I am fortunate enough to have finished a map of my route from the City of Washington to this place. I send it in a tin case by the same mail with this letter. Several weeks ago it wanted but the labor of a few hours of health to complete it. Having written to thee (on the 26th. of last month) immediately on my arrival here, promising to send my report and map by the next ensuing mail; I applied myself with assiduity to the work. But early in the progress of it, I experienced an attack of sickness perhaps the most severe in the course of my life—I was brought to the very verge of death. My anxiety, however, to finish my report in season, induced me to apply to it at intervals during my sickness; which was probably prolonged and rendered worse by that exertion.
                  The length of time employed in my journey (almost four months) so very far beyond what I contemplated, will, I fear, naturally excite surprise that I have ascertained the geopraphical position of so few places as I have done. This idea, added to the deep anxiety which has ever filled my mind, not only to do my duty faithfully but to give satisfaction, makes me extremely solicitous that the embarrassments which retarded my progress, should be understood; and, I am apprehensive, renders me prolix. Many causes of delay have had their full effect, notwithstanding my most honest endeavors to prevent it—probably to the injury of my constitution. Some of them have been already detailed in former communications to thee, permit me now to exhibit some of another kind. 
                  When a single celestial object is observed with a large instrument, a small space of clear sky about that object, and for a moment, is sufficient. When two celestial objects  are necessary to the same observation (as for the longitude) both must be clearly seen at the same instant—and the chance of disappointment is more than fourfold:—Their altitudes must be taken as well as their distance, and when all this must be done with one instrument the serenity of atmosphere must be of some continuance. For taking an altitude on land, an artificial horizon, consisting of a reflecting fluid surface, is necessary; if this surface has not the protection (as mine had not) of a suitable transparent cover, a slight breeze will render the whole observation abortive even in the clearest atmosphere. When the instrument is small (as  is that which I used) the operation in all its parts must be many times repeated for the greater certainty of a mean, which renders indispensable the concurrence of all those favorable circumstances for at least an hour. Thus my chances of disappointment were multiplied almost beyond calculation. I was therefore soon reduced to the alternative of relinquishing the idea of ascertaining the position of any but the most important places, or of protracting my report far beyond the proper period. I have frequently sat nearly a whole night, exposed to a heavy dew, and in the day time for hours to a burning sun, in both cases without the protection of my hat, anxiously watching for a momentary interval of a little clear sky and calm atmosphere; and have been often at last disappointed. Considering these, and many other exposures to heat, wet, cold, bad provision &c.; It is a matter of wonder and of gratitude to a merciful God, that my health was not sooner destroyed.
                  Permit me, as the result of my observations, and of the best judgment I can form, to suggest the propriety of establishing, at this time, only the following places as points in the main road, leaving them to be connected hereafter by an actual survey under the direction of a good judge:
                        
                     
                        
                        Fredericksburg
                        }
                         In Virginia
                     
                     
                        
                        Cartersville
                     
                     
                        
                        Danville
                     
                     
                        
                        Salisbury
                        in
                        North Carolina
                     
                     
                        
                        Athens
                        in
                        Georgia
                     
                     
                        
                        Point Comfort, Southeastermost projection of Tallapoosa River (Creek nation) 
                     
                     
                        
                        Mobille River, just below the confluence of Allibama and Tombigbee: New Orleans.
                     
                  
                  The Bearings and Distances of the under-named places, according to my observations, are as follows—they are strictly calculated on the principles of spherical trigonometry—each respective distance is the length, in british statute miles, of the arch of a great circle  of the Earth (or what is commonly called a horizontal air-line) terminating in each place—the bearings are the angles of this arch with a true meridian at each of its extremities:
                  
                     
                        
                        
                        °
                        ’
                        "
                        
                        Distance
                     
                     
                        From
                        Washington, New Orleans bears
                        S 54.
                        13.
                        47 W
                        }
                        965
                        miles
                     
                     
                        ——
                        New Orleans, Washington ——
                        N 46.
                        48.
                        15 E
                     
                     
                        From 
                        Washington, Fredericksburg bears
                        S 19.
                        22.
                        29 W
                        }
                        49.1
                        
                     
                     
                        ——
                        Fredericksburg, Washington ——
                        N 19. 
                        11.
                        28 E
                        
                     
                     
                        From 
                        Fredericksburg, Salisbury bears
                        S 50.
                        39.
                        17 W
                        }
                        268.6
                        
                     
                     
                        ——
                        Salisbury, Fredericksburg ——
                        N 48.
                        26.
                        4 E
                        
                     
                     
                        From
                        Salisbury, Franklin C. H. bears
                        S 58.
                        41.
                        12 W
                        }
                        179.6
                        
                     
                     
                        ——
                        Franklin C. H., Salisbury
                        N 57.
                        10.
                        7 E
                        
                     
                     
                        From
                        Franklin C. H. Point Comfort bears
                        S 46.
                        54.
                        30 W
                        }
                        196.7
                        
                     
                     
                        ——
                        Point Comfort, Franklin C. H. ——
                        N 45.
                        33.
                        26 E
                        
                     
                     
                        From 
                        Point Comfort, M. of Allibama bears
                        S 52.
                        39.
                        39 W
                        }
                        143.4
                        
                     
                     
                        ——
                        M. of Allibama, Point Comfort ——
                        N 51.
                        38.
                        51 E
                        
                     
                     
                        From 
                        M. of Allibama, New Orleans bears
                        S 56.
                        31.
                        47 W
                        }
                        
                           142.6
                        
                        
                     
                     
                        ——
                        New Orleans, M. of Allibama ——
                        N 55.
                        31.
                        12 E
                        
                     
                     
                        Whole distance 
                        
                        
                        
                        
                        979.5
                        miles
                     
                  
                  Latitudes and Longitudes, assuming the President’s House as the Zero of Longitude.
                  
                     
                        
                        
                        °
                        ’
                        "
                        
                        °
                        ’
                        "
                     
                     
                        Washington
                        Latitude
                        38.
                        53.
                        00
                        Longitude
                        0.
                        00.
                        00
                     
                     
                        Fredericksburg
                        
                        38.
                        12.
                        43
                        
                        0.
                        18.
                        00
                     
                     
                        Salisbury
                        
                        35.
                        41.
                        43
                        
                        4.
                        00:
                        00
                     
                     
                        Franklin C. H. 
                        
                        34.
                        21.
                        12
                        
                        6.
                        41.
                        20
                     
                     
                        Clarksborough
                        
                        33.
                        57.
                        30
                        
                        
                        
                        
                     
                     
                        Hawkins’s, on Flint river
                        
                        32.
                        39.
                        00
                        
                        7.
                        25.
                        11
                     
                     
                        Point Comfort, on Tallapoosa
                        
                        32.
                        23.
                        19
                        
                        9.
                        8.
                        38
                     
                     
                        Mouth of Allibama
                        
                        31.
                        6.
                        57
                        
                        11.
                        4.
                        48
                     
                     
                        New Orleans
                        
                        29.
                        57.
                        45
                        
                        13.
                        3.
                        30
                     
                  
                  Of the ground on which the road at present passes from Washington, through Fredericksburg, Cartersville, Danville &c to Salisbury in North Carolina, it will not be necessary for me to say much, as I presume it is well known by several Gentlemen in Congress: I shall therefore only refer to portions of it, by way of comparison to explain my idea of those parts of the route which may be less known.
                  If I may judge by the ground over which I travelled from Columbia, at the Point of Fork, to Cumberland Courthouse, I think it will not do to cross James River higher than Cartersville—by doing so a greater distance, in my opinion, must be encountered in meandering to avoid hills, than in the small and regular deflexion from the general course, occasioned by crossing at Catersville. This deflexion will make the distance somewhat greater than I have given it from Fredericksburg to Salisbury; but by passing through Athens instead of by Franklin C. H. the distance from Salisbury to Point Comfort will be somewhat less; so as to make the whole distance nearly as stated.
                  Athens is the Seat of the University of Georgia. A straight road from Salisbury to this place will, from the best information I could obtain, pass over better ground than from Salisbury to Franklin C. H. which is somewhat hilly. By Athens, the road will be not much inferior to that from Fredericksburg to Salisbury, and far superior to that from Washington to Fredericksburg, which is much the worst part of the whole route.
                  From Athens to Point Comfort, the road will pass nearly on the tract on which General Meriwether travelled from Tookaubatche to his own habitation. To him therefore I refer for information respecting this part of the route.
                  From Point Comfort to Mobille river is (excepting a few swamps of no very great extent which must be causewayed) a fine, high, level, sandy ridge. From Mobille river to New Orleans is nearly a perfect level—the soil is, almost without exception, a sandy loam, which receives, when moderately moist, by treading or beating, a degree of firmness nearly equal to a brick.
                  Perhaps 30 or 40 miles of this part of the route, must be thrown into a ridge, several feet higher than the common surface—after this ridge is made, a constant attention to all parts of it will be necessary for several years, to maintain its regular convexity against accidental indentures—and then it would, in my opinion, acquire a firmness which would render it impenetrable by the heaviest rains; for they would instantly roll off. The necessity of this expense is not peculiar to the proposed road, for it is impossible to arrive at New Orleans by a good road, in any direction, without an equal expense.
                  A survey from New Orleans to the Mouth of Allibama, appears to me indispensable, in order to find the best ground, the best crossings of rivers, with the least augmentation of distance. Notwithstanding a survey  of this part strikes me as of primary importance, because least known; yet I wish not to be understood as relinquishing my belief of the expediency of a survey of the whole route. 
                  When it is considered that the small distance from Occoquan to Fredericksburg is by much the most uneven ground, and that, except a few small parts, all the remainder of this route is equal to the proverbially good road from Cartersville to Salisbury, I think it must be granted that few, if any, other parts of the world admit of a road equally good and equally direct, for so small an expense.
                  The whole distance in air-measure, as already stated, is, in whole numbers 980 miles, considering the uncommon evenness of surface, I think 5 per Cent will be an ample allowance for the actual road, which will make it 1029 miles.
                  I can vouch for the accuracy of the accompanying map in the vicinity only of the path which I travelled; It is a dotted line and painted yellow. The black line is the proposed road. The direct air-line from Washington to New Orleans is also dotted, and is made the basis of the projection. The County of Washington in the Mississippi Territory is laid down from actual survey. All other parts are laid down from the best maps and documents I could procure.
                  I am distressed that I have not been able to write to the Secretary of the Treasury before now. As soon as I am able to ride, I will leave this place for the Mississippi Territory, when I will immediately write to him, if want of health should not render it impossible. In the mean time, I see no way in which the survey of the United States’ land can be done by an honest man, who values his own reputation and the good of his country; unless Congress will consent to allow a compensation, to deputies, which may in certain cases be extended to at least eight dollars per mile. 
                  I will hereafter send an account of my expenses—at present it must give place to matters of more importance. With the utmost economy it amounts to more than three hundred dollars for myself and companion.
                  Accept assurances of my esteem and affectionate wishes for thy happiness.
                  
                            Isaac Briggs.
                        
                    